Title: From George Washington to Samuel Canfield, 8 May 1782
From: Washington, George
To: Canfield, Samuel


                        
                            Sir
                            Head Quarters Newburgh May 8th 1782
                        
                        His Excellency Governor Clinton having given permission for Mrs Brienckerhoff & Mrs Adriance, attended by
                            Mr Wycoff to visit their relations in Queens County on Long Island: you will therefore be pleased to grant a flag for them
                            to proceed to the nearest Post of the Enemy on Long Island for that purpose. I am Sir your Most Obedt Servt

                        
                            P.S. I should be glad to know the strength & state of the Corps of Connect. State Troops
                                stationed on the Lines.
                             N.B. also Flag for Mrs Close.
                        

                    